UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-7735



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

         versus


KEITH WILLIAM DEBLASIO,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. John R. Hargrove, Senior District Judge.
(CR-90-355-HAR, CA-96-1577-HAR)


Submitted:   December 30, 1997            Decided:   February 4, 1998


Before WIDENER, MURNAGHAN, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Keith William DeBlasio, Appellant Pro Se. Jane F. Barrett, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Keith William DeBlasio appeals from the district court's

denial of his 28 U.S.C.A. § 2255 (West 1995 & Supp. 1997) motion
alleging ineffective assistance of counsel and sentencing errors.

We deny a certificate of appealability and dismiss.

     Because DeBlasio has served the entirety of his sentence, he

is not entitled to relief under § 2255 absent a showing of adverse

collateral consequences. See Courtney v. United States, 518 F.2d
514, 515 (4th Cir. 1975). DeBlasio attempts to demonstrate the

existence of such a collateral consequence by asserting that, but

for the alleged errors, he would have received a sentence of only
six to twelve months and would not have been under supervised re-

lease when he engaged in additional criminal conduct. He continues

that he then would not have received a sixteen-month sentence for
his violation of terms of his supervised release.

     We conclude that even if DeBlasio's allegations were true, he

would still have been under supervised release from the original

conviction when he committed subsequent crimes. We therefore find

no collateral consequences and no reason to deviate from the gen-

eral rule set forth in Courtney. Accordingly, we deny a certificate
of appealability and dismiss the appeal.* We dispense with oral

argument because the facts and legal contentions are adequately



      *
         We also deny the motion to stay this appeal filed by
DeBlasio's mother on his behalf.

                                2
presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                                3